Citation Nr: 0030573	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-40 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision continued a 50 
percent rating for PTSD and denied entitlement to a total 
rating for compensation on the basis of individual 
unemployability. 

The appellant appealed the Board's December 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), and in January 1999 
the Court issued an Order granting a Joint Motion by the 
parties to vacate the Board's decision and remand the case to 
the Board for further proceedings.  The Board then remanded 
the case in February 2000 for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  Nevertheless, another remand is required because 
of the recent disclosure that the veteran is receiving 
treatment at VA medical facilities.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

During the March 2000 VA Compensation and Pension psychiatric 
examination the veteran reported that he "is being followed 
at the Mental Hygiene Clinic at VAMC Fayetteville, and 
indicated that he takes an antidepressant medication, the 
name and dosage of which he was unaware."  This is the first 
indication of record that the veteran is receiving 
psychiatric treatment at VA medical facilities.  These 
records must be obtained.

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected PTSD claimed 
disabilities since 1993.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should specifically 
request all the records of any treatment 
at the Mental Hygiene Clinic at VAMC 
Fayetteville and VAMC Little Rock.

2.  A social and industrial survey should 
be conducted.  It should be ascertained 
whether the veteran is working.  Family 
members, former coworkers, members of the 
community and the veteran should be 
interviewed.  The purpose of this survey 
is to obtain information upon which to 
assess the impact of the service-connected 
PTSD on the veteran's ability to secure or 
follow a substantially gainful occupation.

3.  Subsequently, the RO should consider 
the issues on appeal of entitlement to an 
increased (compensable) rating for the 
veteran's service connected psychiatric 
disorder and entitlement to a total rating 
for compensation based on individual 
unemployability.  With regard to the 
former, the RO should consider rating the 
veteran's service connected PTSD under 
both the old and new rating schedule.  
Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996), codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  See 
also, VA O.G.C. Prec. Op. 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  


Once the foregoing has been accomplished and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving the issues on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


